Name: Commission Regulation (EEC) No 1396/87 of 20 May 1987 on an invitation to tender for the sale of white sugar held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/20 Official Journal of the European Communities 22. 5 . 87 COMMISSION REGULATION (EEC) No 1396/87 of 20 May 1987 on an invitation to tender for the sale of white sugar held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, goods laden and taking the way it is put up into account, but exclusive of internal taxes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular Article 1 1 (3) and the second paragraph of Article 39 thereof, HAS ADOPTED THIS REGULATION : Whereas it is advisable, in view of the situation on , the Italian market with regard to supply, to issue an invitation to tender for the sale by lots of the sugar held by the Italian intervention agency ; Article 1 1 . The Italian intervention agency shall issue an invita ­ tion to tender for the sale of the white sugar which it holds. The invitation to tender shall be in respect of the sugar's selling price. 2. The invitation to tender shall relate to quantities of white sugar in bulk, made up into lots within the meaning of Article 2 (2) of Regulation (EEC) No 258/72, the characteristics of which are indicated in the Annex hereto . Whereas the general and detailed rules for the sale of intervention sugar by invitation to tender are laid down in Council Regulation (EEC) No 447/68 (3), as last amended by Regulation (EEC) No 1359/77 (4), and in Commission Regulation (EEC) No 258/72 (*), which are to apply to this invitation to tender, with the exception of Articles 4 (3), 5 (3) (b), 6 (4) and 7 ( 1 ) of the latter Regulation ; Whereas a minimum quantity per tender, appropriate to the intended use but at the same time encouraging the participation of the greatest possible number of prospec ­ tive purchasers, should be specified ; Article 2 The invitation to tender shall be conducted in accordance with the relevant provisions of Regulations (EEC) No 447/68 and (EEC) No 258/72 and with the provisions hereinafter set out . Whereas the quality of the sugar to be sold falls within the categories specified in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (^ and Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agencies of sugar manu ­ factured from beet or cane harvested in the Commu ­ nity Q, as last amended by Regulation (EEC) No 1708 /83 (8) ; whereas, moreover, a minimum price should be fixed per 100 kilograms for all areas in Italy, on the basis of the intervention price applicable when the sugar is put up for sale ; whereas that minimum price should be quoted inclusive of the storage levy, ex storage depot, Article 3 1 . The deadline for the submission of tenders shall expire on Wednesday, 3 June 1987 at 9.30 a.m. 2. If, upon expiry of the deadline laid down in para ­ graph 1 , the quantities stated in the Annex have not been fully allocated, the Italian intervention agency shall issue further invitations to tender in respect of the remaining quantities until they have been used up . 3 . For the purposes of applying paragraph 2, the period for the submission of tenders for the second and subse ­ quent invitations to tender : (a) shall run from the first working day after the expiry of the deadline immediately prior thereto, and (b) shall expire at 9.30 a.m. on Wednesday of the fol ­ lowing week . However, where the deadline falls on an Italian public holiday, it shall be run until the same time on the first working day thereafter. 4. The deadlines for this invitation to tender shall relate to Italian local time. (&gt;) OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 25, 28 . 1 . 1987, p. 1 . 0 OJ No L 91 , 12. 4 . 1968 , p. 5 . (4) OJ No L 156, 25 . 6 . 1977, p. 7 . 0 OJ No L 31 , 4 . 2 . 1972, p. 22. j4) OJ No L 94, 21 . 4 . 1972, p. 1 . 0 OJ No L 246, 27 . 9 . 1977, p. 12 . 8 OJ No L 166, 25 . 6 . 1983, p. 15 . 22. 5 . 87 Official Journal of the European Communities No L 133/21 Article 4 Tenders shall be valid only if : (a) the security provided for in Article 5 ( 1 ) has been lodged or if evidence concerning the lodging thereof has been forwarded to the Italian intervention agency before expiry of the deadline for the submission of tenders ; (b) they relate to a quantity of not less than 250 tonnes or, where the residual quantity of a lot is less than 250 tonnes, to that residual quantity ; (c) they include a declaration by the tenderer to the effect that if his tender is successful he undertakes to remove the sugar within the time limit laid down. Article 5 1 . A security of 3 ECU per 1 00 kilograms of sugar shall be lodged by each tenderer. 2 . The security shall be lodged in Italy, at the tende ­ rer's discretion , either in Italian lire or in the form of a guarantee approved by Italy. 3 . If the security referred to in paragraph 1 of this Article or, where applicable , a part thereof, is not released it shall be forfeit in respect of the quantity of sugar for which the obligations applicable have not been fulfilled. Article 6 The minimum price payable for the white sugar shall be as fixed, per 100 kilograms in respect of each lot, in the Annex hereto. The price for each lot shall be quoted inclusive of the storage levy, ex storage depot, goods loaded onto the means of transport chosen by the purchaser and put up in the manner prescribed for the lot in question, but exclusive of internal taxes. Article 7 Without prejudice to the compliance with the time laid down for removal in Article 13 of Regulation (EEC) No 258/72 by the successful tenderer, the latter may apply for delivery at his expense of the sugar in question in packa ­ ging as provided for in Article 17 (2) of Regulation (EEC) No 2103/77. Such an application may be accepted only if it is -made within 10 days of receipt of the notification of award of the contract. In that case, the charges referred to in the first subpara ­ graph shall be added to the price of the sugar allocated. Article 8 1 . The quantities for which contracts have been awarded, the price payable in each case and the quantities remaining shall immediately be notified to the Commis ­ sion upon completion of each tendering procedure. 2. The intervention agency shall display notices on completion of each tendering procedure giving the quan ­ tities allocated and, where applicable, the quantities remaining. Article 9 This Regulation shall enter into force on 26 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1987. For the Commission Frans ANDRIESSEN Vice-President No L 133/22 Official Journal of the European Communities 22. 5 . 87 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Referencia del lote Partiets betegnelse Bezeichnung des Loses Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Reference number of the lot RÃ ©fÃ ©rence du lot Riferimento della partita Referentienummer van de partij Referencia do lote a) Almacenista b^ Lugar del ' almacenamiento a) Lagerholder ^ Oplagringssted a) Lagerhalter b) a) Ã ¯Ã ·Ã Ã ±Ã ªÃ ¸Ã ®Ã ºÃ!^Ã · b&gt; Ã §Ã Ã ¡ ° « «Ã ºÃ ±Ã Ã Ã ·Ã  a) Storer b&gt; Stora «e Place a) Entreposeur b&gt; Lieu ^'entreposage a) Immagazzinatore b&gt; Luo « ° di deP0sit0 a) Depothouder b&gt; °Psla «Plaats a) Armazenista b^ ' armazenagem Cantidad (t) MÃ ¦ngde (t) Menge (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (t) Quantity (t) QuantitÃ © (t) QuantitÃ (t) Hoeveelheid (t) Quantidade (t) DenominaciÃ ³n cualitativa Kvalitetsbetegnelse QualitÃ ¤tsbezeichnung Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Quality description DÃ ©nomination qualitative Designazione qualitativa Kwaliteitsaanduiding DenominaÃ §Ã £o qualitativa PresentaciÃ ³n PrÃ ¦sentation Verpackung Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã ±Ã Ã · Presentation PrÃ ©sentation Presentazione Verpakking ApresentaÃ §Ã £o Precio mÃ ­nimo (') (ECU/100 kg) Mindstepris (') (ECU/ 1 00* kg) Mindestpreis (') (ECU/100 kg) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® (') (ECU/ 1 00 kg) Minimum price (') (ECU/ 1 00 kg) Prix minimal (') (Ã cus/ 100 kg) Prezzo minimo (') (ECU/ 100 kg) Minimumprijs (') (ECU/ 1 00 kg) PreÃ §o mÃ ­nimo (') (ECU/ 100 kg) 1 2 3 4 5 6 1 a) Eridania, Z.N. SpA Corso Andrea Podesta, 2 16128  Genova Tel .: (010)54 811 b) Stabilimento di Contarina  Rogivo 11 441,016 2 Stato sfuso 60,13 2 a) Eridania, Z.N. SpA Corso Andrea Podesta, 2 16128  Genova Tel.: (010)54 811 b) Stabilimento di Sarmato  Piacenza 5 000 2 Stato sfuso 60,13 3 a) Eridania, Z.N. SpA Corso Andrea Podesta, 2 16128  Genova Tel .: (010) 54 811 b) Stabilimento di S. Pietro in Casale  Bologna 14 004,50 1 Stato sfuso 60,13 4 a) Eridania, Z.N. SpA Corso Andrea Podesta, 2 16128  Genova Tel.: (010)54 811 b) Stabilimento di S. Quirino Trecasali  Parma 15 000 2 Stato sfuso 60,13 ') Este precio se adaptarÃ ¡ en funciÃ ³n del cambio, en su caso, del precio de intervenciÃ ³n derivado para Italia y/o de la cotizaciÃ ³n de almacenamiento aplicables a partir del 1 de julio de 1987, para las cantidades que queden por adjudicar a partir de dicha fecha . ') Denne pris tilpasses efter en eventuel Ã ¦ndring af den afledte interventionspris for Italien og/eller den lagerafgift, der gÃ ¦lder fra den 1 , juli 1987 for de mÃ ¦ngder, der endnu ikke er tildelt pÃ ¥ denne dato. ') Dieser Preis wird angepaÃ t nach MaÃ gabe einer etwaigen Ã nderung des fÃ ¼r Italien abgeleiteten Interventionspreises und/oder der Lagerkostenabgabe, die ab 1 . Juli 1987 anwendbar sind, und fÃ ¼r die Mengen, die von diesem Datum an noch zugeschlagen werden . ') H Ã Ã ¹Ã ¼Ã ® Ã ±Ã Ã Ã ® Ã ¸Ã ± ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã ¿Ã Ã Ã µÃ ¯ Ã Ã Ã ½Ã ±Ã Ã Ã ®Ã Ã µÃ ¹ Ã Ã ·Ã  Ã ±Ã »Ã »Ã ±Ã ³Ã ®Ã , Ã µÃ ½Ã ´Ã µÃ Ã ¿Ã ¼Ã ­Ã ½Ã Ã , Ã Ã ·Ã  ÃÃ ±Ã Ã ¬Ã ³Ã Ã ³Ã ·Ã  Ã Ã ¹Ã ¼Ã ®Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ Ã ±Ã »Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ·Ã  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  ÃÃ ¿Ã 9Ã ± Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · ÃÃ ¿Ã Ã »Ã ¯Ã ¿Ã 1987 Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã µÃ ½Ã ±ÃÃ ¿Ã ¼Ã ­Ã ½Ã ¿Ã Ã Ã µÃ  Ã ½Ã ± Ã ´Ã ¹Ã ±Ã Ã µÃ ¸Ã ¿Ã Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã ±Ã Ã Ã ® . ') This price shall be adapted in function of the alteration, if the case arises, of the derived intervention price for Italy and/or storage levy both applying from 1 July 1987, for the quantities still to be tendered from this date. ') Ce prix sera adaptÃ © en fonction du changement, le cas Ã ©chÃ ©ant, du prix d'intervention dÃ ©rivÃ © pour l'Italie et/ou de la cotisation de stockage applicables Ã partir du 1 er juillet 1987, pour les quantitÃ ©s restant Ã attribuer Ã partir de cette date . ') Questo prezzo verrÃ adattato in funzione del cambiamento, se del caso, del prezzo d'intervento derivato per l'Italia e/o del contributo di magazziaggio applicabili a decorrere dal I o luglio 1987, per i quantitativi rimasti da aggiudicare a decorrere da questa data. ') Deze prijs wordt aangepast aan de hand van de eventuele wijziging van de afgeleide interventieprijs voor ItaliÃ « en/of de met ingang van 1 juli 1987 toe te passen opslagbijdrage, voor de hoeveelheden die vanaf die datum nog moeten worden toegewezen . ') Este preÃ §o serÃ ¡ adaptado em funÃ §Ã £o da alteraÃ §Ã £o, se for caso disso, do preÃ §o de intervenÃ §Ã £o derivado para a ItÃ ¡lia e/ou da quotizaÃ §Ã £o de armazenagem aplicÃ ¡veis a partir de 1 de Julho de 1987, para as quantidades ainda nÃ £o adjudicadas a partir dessa data.